DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US 20020032453) in view of Mackie et al. (US 20150313557).

a substantially extending elongated frame part (63, CT frame);  
an X-ray radiation source and a receiver of X-ray radiation which together form X-ray imaging means (CT system); 
a control system of the X-ray imaging means (CT); 
an imaging station 8 positioned in an area between the X-ray radiation source and the receiver of X-ray radiation; 
a patient support means arranged in connection with the imaging station for supporting an anatomy H of the skull or the partial area of the skull being imaged; which patient support means for supporting the anatomy being imaged comprise a rear rest structure containing a support part 10, which support part is arranged to get positioned at occipital area, characterized in that the rear rest structure and its connection to the X-ray apparatus is realized such that the support part of the rear rest structure moves 36 35 34, when adjusting its position, on a line or on a plane whose angle with respect to the horizontal plane (para 19).
However Cosman fails to teach the angle is between 15-25 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Thus one would be motivated to adapt claimed angle in order to find proper alignment (para 19).
Further Cosman fails to teach the skull is in an upright position.
Mackie teaches a patient support positioning a patient’s skull in upright position (figure 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the patient support of Cosman with the patient support as taught by Mackie, since it would provide better patient comport and/or save space.
Regarding claim 2, Cosman teaches said angle is about 20 degrees (see above).

Regarding claim 4 Cosman teaches said rear rest structure comprises a first supporting structure which 5 extends to different side of the imaging station than where said support part is located (figures 1-3).
Regarding claim 5, Cosman teaches said first supporting structure is implemented such that said support part positions on a horizontal plane higher than the mounting point of the first supporting structure to the X-ray imaging apparatus (figures 1-3).
Regarding claim 6, Cosman teaches said first supporting structure comprises an elongated structure, a first end of which containing said support part and a second end extending a distance past its mounting point to the X-ray imaging apparatus (figures 1-3).
Regarding claim 7, Cosman teaches said first supporting structure comprises an elongated structure or is formed of an elongated structure which is positioned to its mounting point to the X-ray imaging apparatus r such that the supporting structure extends towards said support part at an angle of 15-25 degrees with respect to the horizontal plane (see above).
Regarding claim 8, Cosman teaches said angle is about 20 degrees (see above).
Regarding claim 9, Cosman teaches said supporting structure of the rear rest structure is arranged to comprise a movably arranged substantially linear part and, on the other hand, mountable to a groove or a sleeve (5, translational movement) substantially of equal size arranged in the X-ray apparatus such that said substantially linear part of the supporting structure of the rear rest structure gets positioned at an angle of 15-25 degrees (see above).
Regarding claim 10, Cosman teaches a surface of said support part pointing towards the imaging station is arranged curved in the direction of the imaging station (head curvature, figures 1-3).

Regarding claim 12, Cosman fails to teach said rear rest structure comprises a safety mechanism in an area between its mounting point to the X-ray imaging apparatus and said support part which is arranged to go off when a force greater than predetermined is acting on said support part and then to release said support part from its patient support position. 
A safety mechanism for head rest is known.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the rear rest structure of Cosman with the known safety mechanism, since it would provide better patient support.
Regarding claim 13, Cosman as modified teaches said safety mechanism comprises a jointed structure that has been arranged to turn when a moment acting on to it exceeds a specified limit value (the claimed type of safety mechanism is known.).
Regarding claim 14, Cosman a distance of said support part from a mounting point of the rear rest structure to the x-ray apparatus is arranged adjustable (figure 2-3) and to the x-ray imaging apparatus is arranged an identification means to indicate or identify the distance or a distance of the support part from some other reference structure of the x-ray apparatus (positional location of the support part is indication of a distance, figure 2-3). 
Regarding claim 16, Cosman teaches from said substantially vertical frame part extends a supporting structure of the patient support means to which or to in connection with which arranged first mounting structure said first supporting structure is arranged to be mountable (figures 1-3).
Regarding claim 17, Cosman teaches into connection with said supporting structure of the patient support means is arranged a second mounting structure to which a bite support or a chin support is arranged to be mounted (figures 1-3).

Regarding claim 19, Cosman teaches an X-ray imaging apparatus for imaging a skull or a partial area of the skull, which apparatus comprises: 
a substantially extending elongated frame part (63, CT frame);  
an X-ray radiation source and a receiver of X-ray radiation which together form X-ray imaging means (CT system); 
a control system of the X-ray imaging means (CT); 
an imaging station 8 positioned in an area between the X-ray radiation source and the receiver of X-ray radiation; 
a patient support means arranged in connection with the imaging station for supporting an anatomy H of the skull or the partial area of the skull being imaged; 
the patient support means for supporting the anatomy being imaged comprise a rear rest structure containing a support part 10, which support part is arranged to get positioned at occipital area, characterized in that the rear rest structure and its connection to the X-ray apparatus is realized such that the support part of the rear rest structure moves 36 35 34, when adjusting its position, on a line or on a plane whose angle with respect to the horizontal plane (para 19).
wherein a distance of said support part from a mounting point of the rear rest structure to the x-ray apparatus is arranged adjustable and to the x-ray imaging apparatus is arranged an identification means to indicate or identify the distance or a distance of the support part from some other reference structure of the x-ray apparatus.
However Cosman fails to teach the angle is between 15-25 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Thus one would be motivated to adapt claimed angle in order to find proper alignment (para 19).

Mackie teaches a patient support positioning a patient’s skull in upright position (figure 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the patient support of Cosman with the patient support as taught by Mackie, since it would provide better patient comport and/or save space.
Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 15 and 20, the prior art fails to teach the control system of the x-ray imaging apparatus is arranged a means for receiving from said identification means information on said distance and based on this information at least one of the following: adjusting imaging parameter values intended for use in x-ray imaging, adjusting a motion path of the imaging means which is intended to be used in x-ray imaging indicating that said rear rest structure is positioned at a place which is in the area of the motion path of the imaging means during imaging or at a predetermined distance closer to such an area as claimed in claim 15 and 20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.